            Case 2:11-cr-00553-PD Document 97 Filed 08/25/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                           :
                                                   :
           v.                                      :       Crim. No. 11-553
                                                   :
SERGEY BOLTUTSKIY                                  :

                                              ORDER
       AND NOW, this 25th day of August, 2020, upon consideration of the Government’s Motion

for Final Order of Forfeiture (Doc. No. 96), it is hereby ORDERED that:

       1. The Government’s Motion (Doc. No. 96) is GRANTED;

       2. All right, title, and interest of all persons, their heirs and assigns, in the property listed in

           the Judgment and Preliminary Order of Forfeiture entered on December 19, 2013 (Doc.

           No. 81), and described below, is hereby fully and finally forfeited to the United States of

           America pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1), 28 U.S.C. § 2461(c), and

           22 U.S.C. § 401:

                a. two (2) x200xp Thermal Imaging Cameras seized by law enforcement on

                   August 12, 2011, from the residence of Aliaksandr Belski;

                b. one (1) pair of Night Vision Goggles, Mini Thermal Monocular and Night

                   Vision Device seized by law enforcement on August 12, 2011;

                c. one (1) Aura Tactical Raptor, ITT Night Vision Goggles, MANTIS, Night

                   Vision Pocketscope, and FLIR Recon M24 seized by law enforcement on

                   August 15, 2011, from the residence of Ernest Chornoletskyy;

                d. Raptor Night Vision Weapon Sight seized by law enforcement on August 16,

                   2011, from the residence of Ernest Chornoletskyy;

                e. Night Vision Goggle and ANVIS Night Vision Device seized by law

                   enforcement on August 26, 2011, from the residence of Ernest Chornoletskyy;
           Case 2:11-cr-00553-PD Document 97 Filed 08/25/20 Page 2 of 2


             f. Raptor 4x with serial number and battery cap removed by law enforcement

                  on September 7, 2011, at the customs border in Miami, Florida;

             g. ITT PVS-7 Night Vision Device wrapped in foil, two (2) plastic Pelican-type

                  Cases for Night Vision, and battery cap seized by law enforcement on

                  September 13, 2011, at the customs border in Miami, Florida;

             h. MANTIS with serial number removed, Night Vision Goggle (3rd generation),

                  Night Vision Rifle Scope, Storage Case for Night Vision, Monocular seized by

                  law enforcement on November 15, 2011, at the customs border in Miami,

                  Florida;

             i. Aquila Night Vision Scope seized by law enforcement on November 28, 2011,

                  at the customs border in Miami, Florida; and

             j. AN PVS-7A Night Vision Goggle, FLIR Night Vision Device, two (2) M944a

                  Litton Night Vision Devices, Night Vision Monocular, 3x Magnifier, five (5)

                  Image Intensifiers, OTIS-17 Night Vision Devices, and ATN Night Shadow

                  seized by law enforcement on January 11, 2012, from the residence of Yahor

                  Osin.

      3. All right, title, and interest of all persons, their heirs and assigns in the property described

          above, is hereby vested in the United States of America; and

      4. The Government, or its designees, shall dispose of the subject assets listed in Paragraph 2

          of this Order in accordance with the law and rules of this Court.

                                                             AND IT IS SO ORDERED.

                                                             /s/ Paul S. Diamond
August 25, 2020                                              _______________________
                                                              Paul S. Diamond, J.



                                                      2
